ORDER
The Disciplinary Review Board having filed a report with the Court on April 10, 1995, recommending that WILLIAM B. BUTLER of WESTFIELD, who was admitted to the bar of this State in 1967, be suspended from the practice of law for a period of three months for failing to inform his clients, the sellers, of the buyer’s contract to sell the property to a third party, executed before the closing of title with respondent’s client, in violation of RPC 1.4(a) and (b) and RPC 8.4(c), and for representing both parties in negotiating a contract of sale and in negotiating a modification thereto, in violation of RPC 1.7(c)(1), and said WILLIAM B. BUTLER having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that WILLIAM B. BUTLER is hereby suspended from the practice of law for a period of three months, effective October 16, 1995, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.